FILED
                              NOT FOR PUBLICATION                           MAR 31 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 MARIA ISABEL SANJUR; MARIA                      No. 07-71133
 ISABEL SANJUR, Jr.,
                                                 Agency Nos. A029-494-298
               Petitioners,                                  A029-494-301

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted March 16, 2010 **

Before:        PREGERSON, LEAVY, and RAWLINSON, Circuit Judges.

        Maria Isabel Sanjur and her daughter, Maria Isabel Sanjur, natives and

citizens of Panama, petition for review of the Board of Immigration Appeals’

(“BIA”) order denying their motion to reopen. We have jurisdiction under 8

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NHY/Research
U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen

and review de novo due process claims due to ineffective assistance of counsel.

Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the

petition for review.

       The BIA did not abuse its discretion in denying Petitioners’ motion to

reopen where Petitioners lacked “plausible grounds for relief.” See Rojas-Garcia

v. Ashcroft, 339 F.3d 814, 826 (9th Cir. 2003).

       Petitioners’ remaining contentions are unpersuasive.

       PETITION FOR REVIEW DENIED.




NHY/Research                              2                                     07-71133